Exhibit 10.19
 
 
Alpha Natural Resources, Inc.


2005 Long-Term Incentive Plan
Restated as of November 8, 2007


Section 1.  Purpose.  The purpose of this Plan is to advance the interests of
Alpha and its stockholders by providing incentives to certain Eligible Persons
who contribute significantly to the strategic and long-term performance
objectives and growth of the Company.


Section 2.  Definitions.  Certain capitalized terms applicable to this Plan are
set forth in Appendix A.


Section 3.  Administration.  This Plan shall be administered by the
Committee.  The Committee shall have all the powers vested in it by the terms of
this Plan, such powers to include exclusive authority to select the Eligible
Persons to be granted Awards under this Plan, to determine the type, size, terms
and conditions of the Award to be made to each Eligible Person selected, to
modify or waive the terms and conditions of any Award that has been granted, to
determine the time when Awards will be granted, to establish performance
objectives, to make any adjustments necessary or desirable as a result of the
granting of Awards to Eligible Persons located outside the United States and to
prescribe the form of the agreements evidencing Awards made under this Plan.
Awards may, in the discretion of the Committee, be made under this Plan in
assumption of, or in substitution for, outstanding Awards previously granted by
(i) the Company, (ii) any predecessor of the Company, or (iii) a company
acquired by the Company or with which the Company combines. The number of Common
Shares underlying such substitute awards shall be counted against the aggregate
number of Common Shares available for Awards under this Plan.


The Committee is authorized to interpret this Plan and the Awards granted under
this Plan, to establish, amend and rescind any rules and regulations relating to
this Plan, and to make any other determinations that it deems necessary or
desirable for the administration of this Plan. The Committee may correct any
defect or omission or reconcile any inconsistency in this Plan or in any Award
in the manner and to the extent the Committee deems necessary or desirable to
carry it into effect. Any decision of the Committee in the interpretation and
administration of this Plan, as described in this Plan, shall lie within its
sole and absolute discretion and shall be final, conclusive and binding on all
parties concerned (including, but not limited to, Participants and their
Beneficiaries or Permitted Transferees). The Committee may act only by a
majority of its members in office, except that the members thereof may authorize
any one or more of their members or any officer of the Company to execute and
deliver documents or to take any other ministerial action on behalf of the
Committee with respect to Awards made or to be made to Participants.


No member of the Committee and no officer of the Company shall be liable for
anything done or omitted to be done by such member or officer, by any other
member of the Committee or by any other officer of the Company in connection
with the performance of duties under this Plan, except for his or her own
willful misconduct or as expressly provided by statute. In addition to all other
rights of indemnification and reimbursement to which a member of the Committee
and an officer of the Company may be entitled, the Company shall indemnify and
hold harmless each such member or officer who was or is a party or is threatened
to be made a party to any threatened, pending or completed proceeding or suit in
connection with the performance of duties under this Plan against expenses
(including reasonable attorneys’ fees), judgments, fines, liabilities, losses
and amounts paid in settlement actually and reasonably incurred by him or her in
connection with such proceeding or suit, except for his or her own willful
misconduct or as expressly provided otherwise by statute. Expenses (including
reasonable attorneys’ fees) incurred by such a member or officer in defending
any such proceeding or suit shall be paid by the Company in advance of the final
disposition of such proceeding or suit upon receipt of a written affirmation by
such member or officer of his or her good faith belief that he or she has met
the standard of conduct necessary for indemnification and a written undertaking
by or on behalf of such member or officer to repay such amount if it shall
ultimately be determined that he or she is not entitled to be indemnified by the
Company as authorized in this Section.


Section 4.  Participation.  Consistent with the purposes of this Plan, the
Committee shall have exclusive power to select the Eligible Persons who may
participate in this Plan and be granted Awards under this Plan. Eligible Persons
may be selected individually or by groups or categories, as determined by the
Committee in its discretion.


Section 5.  Awards under this Plan.


(a)           Types of Awards.  Awards under this Plan may include, but need not
be limited to, one or more of the following types, either alone or in any
combination thereof:  (i) Stock Options, (ii) Stock Appreciation Rights, (iii)
Restricted Stock, (iv) Restricted Stock Units, (v) Performance Grants and (vi)
any other type of Award deemed by the Committee in its discretion to be
consistent with the purposes of this Plan (including, but not limited to,
Associated Awards, Awards of or options or similar rights granted with respect
to unbundled stock units or components thereof, and Awards to be made to
Participants who are foreign nationals or are employed or performing services
outside the United States).  In the case of an Award granted in conjunction with
an Associated Award, the Award may be reduced on an appropriate basis to the
extent that the Associated Award has been exercised, paid to or otherwise
received by the Participant, as determined by the Committee.


(b)           Maximum Number of Common Shares that May be Issued.  There may be
issued under this Plan (as Restricted Stock, as Restricted Stock Units, in
payment of Performance Grants, pursuant to the exercise of Stock Options or
Stock Appreciation Rights or in payment of or pursuant to the exercise of such
other Awards as the Committee, in its discretion, may determine) an aggregate of
not more than 3,338,841 Common Shares, subject to adjustment as provided in
Section 15. No Eligible Person may receive Awards under this Plan for more than
2,000,000 Common Shares in any one fiscal year of Alpha, subject to adjustment
as provided in Section 15. Common Shares issued pursuant to this Plan may be
either authorized but unissued shares, treasury shares, reacquired shares or any
combination thereof. If any Common Shares issued as Restricted Stock, Restricted
Stock Units or otherwise subject to repurchase or forfeiture rights are
reacquired by the Company pursuant to such rights or, if any Award is canceled,
terminates or expires unexercised, any Common Shares that would otherwise have
been issuable pursuant to such Award will be available for issuance under new
Awards.


(c)           Rights with Respect to Common Shares and Other Securities.  Except
as provided in subsection 8(c) with respect to Awards of Restricted Stock and
unless otherwise determined by the Committee in its discretion, a Participant to
whom an Award is made (and any Person succeeding to such a Participant’s rights
pursuant to this Plan) shall have no rights as a stockholder with respect to any
Common Shares or as a holder with respect to other securities, if any, issuable
pursuant to any such Award until the date a stock certificate evidencing such
Common Shares or other instrument of ownership is issued to such Participant.
Except as provided in Section 8 or Section 15, no adjustment shall be made for
dividends, distributions or other rights (whether ordinary or extraordinary, and
whether in cash, securities, other property or other forms of consideration, or
any combination thereof) for which the record date is prior to the date such
stock certificate or other instrument of ownership, if any, is issued. A
Participant holding an Award providing for the issuance of Common Shares in the
future shall have no rights as a stockholder with respect to such Common Shares
until a stock certificate representing such Common Shares is issued to such
Participant.


Section 6.  Stock Options.  The Committee may grant Stock Options or sell
Purchased Options; provided that an Incentive Stock Option may be granted only
to Eligible Persons who are employees of Alpha or any parent or subsidiary of
Alpha and provided further that Participants who have Associated Awards may not
receive Incentive Stock Options if such Associated Awards disqualify the
Incentive Stock Option’s status as such under the Code. Each Stock Option
granted or sold under this Plan shall be evidenced by an agreement in such form
as the Committee shall prescribe from time to time in accordance with this Plan
and shall comply with the applicable terms and conditions of this Section and
this Plan, and with such other terms and conditions, including, but not limited
to, restrictions upon the Stock Option or the Common Shares issuable upon
exercise thereof, as the Committee, in its discretion, shall establish.


(a)           The exercise price of a Stock Option may be equal to or greater
than the Fair Market Value of the Common Shares subject to such Stock Option at
the time the Stock Option is granted, as determined by the Committee; provided,
however, that in the case of an Incentive Stock Option granted to an employee of
Alpha or any parent or subsidiary of Alpha, the exercise price shall not be less
than the Fair Market Value of the Common Shares subject to such Stock Option at
the time the Stock Option is granted, or if granted to a Ten Percent Employee,
such exercise price shall not be less than 110% of such Fair Market Value at the
time the Stock Option is granted. In no event, however, will the exercise price
per share of a Stock Option be less than the par value per share of a Common
Share.


(b)           The Committee shall determine the number of Common Shares to be
subject to each Stock Option.


(c)           Any Stock Option may be exercised during its term only at such
time or times and in such installments as the Committee may establish.


(d)           A Stock Option shall not be exercisable:


(i)           in the case of any Incentive Stock Option granted to a Ten Percent
Employee, after the expiration of five years from the date it is granted, and,
in the case of any other Stock Option, after the expiration of ten years from
the date it is granted; and


(ii)           unless payment in full is made for the shares being acquired
under such Stock Option at the time of exercise as provided in subsection 6(i).


(e)           The Committee shall determine in its discretion and specify in
each agreement evidencing a Stock Option the effect, if any, the termination of
the Participant’s employment with or performance of services for the Company
shall have on the exercisability of the Stock Option; provided, however, that an
Incentive Stock Option that is exercised at a time that is beyond the time an
Incentive Stock Option may be exercised in order to qualify as such under the
Code shall cease to be an Incentive Stock Option.


(f)           In the case of an Incentive Stock Option, the amount of the
aggregate Fair Market Value of Common Shares (determined at the time of grant of
the Stock Option) with respect to which incentive stock options are exercisable
for the first time by an employee of the Company during any calendar year (under
all such plans of his or her employer corporation and its parent and subsidiary
corporations) shall not exceed $100,000 or such other amount as is specified in
the Code.


(g)           It is the intent of Alpha that Nonqualified Stock Options granted
under this Plan not be classified as Incentive Stock Options, that the Incentive
Stock Options granted under this Plan be consistent with and contain or be
deemed to contain all provisions required under Section 422 and the other
appropriate provisions of the Code and any implementing regulations (and any
successor provisions thereof), and that any ambiguities in construction shall be
interpreted in order to effectuate such intent. If a Stock Option is intended to
be an Incentive Stock Option, and if for any reason such Stock Option (or
portion thereof) shall not qualify as an Incentive Stock Option, then, to the
extent of such nonqualification, such Stock Option (or portion thereof) shall be
regarded as a Nonqualified Stock Option granted under this Plan; provided that
such Stock Option (or portion thereof) otherwise complies with this Plan’s
requirements relating to Nonqualified Stock Options. In no event shall any
member of the Committee or the Company (or its employees, officers or directors)
have any liability to any Participant (or any other Person) due to the failure
of a Stock Option to qualify for any reason as an Incentive Stock Option.


(h)           A Purchased Option may contain such additional terms not
inconsistent with this Plan, including but not limited to the circumstances
under which the purchase price of such Purchased Option may be returned to the
holder of the Purchased Option, as the Committee may determine in its sole
discretion.


(i)           For purposes of payments made to exercise Stock Options, such
payment shall be made in such form (including, but not limited to, cash, Common
Shares, the surrender of another outstanding Award under this Plan, broker
assisted cashless exercise or any combination thereof) as the Committee may
determine in its discretion.


Section 7.  Stock Appreciation Rights.  The Committee may grant Stock
Appreciation Rights. Each Award of Stock Appreciation Rights granted under this
Plan shall be evidenced by an agreement in such form as the Committee shall
prescribe from time to time in accordance with this Plan and shall comply with
the applicable terms and conditions of this Section and this Plan, and with such
other terms and conditions, including, but not limited to, restrictions upon the
Award of Stock Appreciation Rights or the Common Shares issuable upon exercise
thereof, as the Committee, in its discretion, shall establish.


(a)           The Committee shall determine the number of Common Shares to be
subject to each Award of Stock Appreciation Rights.


(b)           Any Stock Appreciation Right may be exercised during its term only
at such time or times and in such installments as the Committee may establish.


(c)           The Committee shall determine in its discretion and specify in
each agreement evidencing an Award of Stock Appreciation Rights the effect, if
any, the termination of the Participant’s employment with or performance of
services for the Company shall have on the exercisability of the Award of Stock
Appreciation Rights.


(d)           An Award of Stock Appreciation Rights shall entitle the holder to
exercise such Award or to surrender unexercised an Associated Award (or any
portion of such Associated Award) to Alpha and to receive from Alpha in exchange
thereof, without payment to Alpha, that number of Common Shares having an
aggregate value equal to the excess of the Fair Market Value of one Common
Share, at the time of such exercise, over the exercise price, times the number
of Common Shares subject to the Award or the Associated Award, or portion
thereof, that is so exercised or surrendered, as the case may be.


(e)           A Stock Appreciation Right may provide that it shall be deemed to
have been exercised at the close of business on the business day preceding the
expiration date of the Stock Appreciation Right or of the related Stock Option
(or other Award), or such other date as specified by the Committee, if at such
time such Stock Appreciation Right has a positive value. Such deemed exercise
shall be settled or paid in the same manner as a regular exercise thereof as
provided in subsection 7(d) of this Agreement.


Section 8.  Restricted Stock and Restricted Stock Units.  The Committee may
grant Awards of Restricted Stock and Restricted Stock Units. Each Award of
Restricted Stock or Restricted Stock Units under this Plan shall be evidenced by
an agreement in such form as the Committee shall prescribe from time to time in
accordance with this Plan and shall comply with the applicable terms and
conditions of this Section and this Plan, and with such other terms and
conditions as the Committee, in its discretion, shall establish.


(a)           The Committee shall determine the number of Common Shares to be
issued to a Participant pursuant to the Award of Restricted Stock or Restricted
Stock Units, and the extent, if any, to which they shall be issued in exchange
for cash, other consideration, or both.


(b)           Until the expiration of such period as the Committee shall
determine from the date on which the Award is granted and subject to such other
terms and conditions as the Committee in its discretion shall establish (the
“Restricted Period”), a Participant to whom an Award of Restricted Stock is made
shall be issued, but shall not be entitled to the delivery of, a stock
certificate representing the Common Shares subject to such Award.


(c)           Unless otherwise determined by the Committee in its discretion, a
Participant to whom an Award of Restricted Stock has been made (and any Person
succeeding to such a Participant’s rights pursuant to this Plan) shall have,
after issuance of a certificate for the number of Common Shares awarded and
prior to the expiration of the Restricted Period, ownership of such Common
Shares, including the right to vote such Common Shares and to receive dividends
or other distributions made or paid with respect to such Common Shares (provided
that such Common Shares, and any new, additional or different shares, or Other
Alpha Securities or property, or other forms of consideration that the
Participant may be entitled to receive with respect to such Common Shares as a
result of a stock split, stock dividend or any other change in the corporation
or capital structure of Alpha, shall be subject to the restrictions set forth in
this Plan as determined by the Committee in its discretion), subject, however,
to the options, restrictions and limitations imposed thereon pursuant to this
Plan.


(d)           The Committee shall determine in its discretion and specify in
each agreement evidencing an Award of Restricted Stock or Restricted Stock Units
the effect, if any, the termination of the Participant’s employment with or
performance of services for the Company during the Restricted Period shall have
on such Award.


(e)           The Committee may grant Associated Awards of Dividend Equivalents
to Participants in connection with Awards of Restricted Stock Units.  The
Committee may provide, at the date of grant or thereafter, that Dividend
Equivalents shall be paid or distributed when accrued or shall be deemed to have
been reinvested in additional Common Shares, or other investment vehicles as the
Committee may specify; provided that, unless otherwise determined by the
Committee, Dividend Equivalents shall be subject to all conditions and
restrictions of the underlying Restricted Stock Units to which they relate.


Section 9.  Performance Grants.  The Committee may grant Awards of Performance
Grants. The Award of a Performance Grant to a Participant will entitle him or
her to receive a specified amount determined by the Committee (the “Actual
Value”), if the terms and conditions specified in this Plan and in the Award are
satisfied. Each Award of a Performance Grant shall be subject to the applicable
terms and conditions of this Section and this Plan, and to such other terms and
conditions, including but not limited to, restrictions upon any cash, Common
Shares, Other Alpha Securities or property, or other forms of payment, or any
combination thereof, issued with respect to the Performance Grant, as the
Committee, in its discretion, shall establish, and shall be evidenced in an
agreement in such form and substance as is determined by the Committee.


(a)           The Committee shall determine the value or range of values of a
Performance Grant to be awarded to each Participant selected for an Award and
whether or not such a Performance Grant is granted in conjunction with an
Associated Award. As determined by the Committee, the maximum value of each
Performance Grant (the “Maximum Value”) shall be: (i) an amount fixed by the
Committee at the time the Award is made or amended thereafter, (ii) an amount
that varies from time to time based in whole or in part on the then current
value of the Common Shares, Other Alpha Securities or property, or other
securities or property, or any combination thereof or (iii) an amount that is
determinable from criteria specified by the Committee. Performance Grants may be
issued in different classes or series having different names, terms and
conditions.


(b)           The award period (“Award Period”) related to any Performance Grant
shall be a period determined by the Committee. At the time each Award is made or
within the first 90 days of any performance period, the Committee shall
establish performance objectives to be attained within the Award Period as the
means of determining the Actual Value of such a Performance Grant. The
performance objectives shall be based on such measure or measures of
performance, which may include, but need not be limited to, the performance of
the Participant, the Company or one or more of its divisions or units, or any
combination of the foregoing, as the Committee shall determine, and may be
applied on an absolute basis or be relative to industry or other indices or any
combination thereof. The Actual Value of a Performance Grant shall be equal to
its Maximum Value only if the performance objectives are attained in full, but
the Committee shall specify the manner in which the Actual Value of Performance
Grants shall be determined if the performance objectives are met in part. Such
performance measures, the Actual Value or the Maximum Value, or any combination
thereof, may be adjusted in any manner by the Committee in its discretion at any
time and from time to time during or as soon as practicable after the Award
Period, if it determines that such performance measures, the Actual Value or the
Maximum Value, or any combination thereof, are not appropriate under the
circumstances.


(c)           The Committee shall determine in its discretion and specify in
each agreement evidencing a Performance Grant the effect, if any, the
termination of the Participant’s employment with or performance of services for
the Company during the Award Period shall have on such Performance Grant.


(d)           The Committee shall determine whether the conditions of a
Performance Grant have been met and, if so, shall ascertain the Actual Value of
the Performance Grant. If the Performance Grant has no Actual Value, the Award
and such Performance Grant shall be deemed to have been canceled and the
Associated Award, if any, may be canceled or permitted to continue in effect in
accordance with its terms. If the Performance Grant has any Actual Value and:


(i)           was not awarded in conjunction with an Associated Award, the
Committee shall cause an amount equal to the Actual Value of the Performance
Grant earned by the Participant to be paid to him or her or such Participant’s
Permitted Transferee or Beneficiary; or


(ii)           was awarded in conjunction with an Associated Award, the
Committee shall determine, in accordance with criteria specified by the
Committee (A) to cancel the Performance Grant, in which event no amount with
respect to such Performance Grant shall be paid to the Participant or his or her
Permitted Transferee or Beneficiary, and the Associated Award may be permitted
to continue in effect in accordance with its terms, (B) to pay the Actual Value
of the Performance Grant to the Participant or his or her Permitted Transferee
or Beneficiary as provided below, in which event the Associated Award may be
canceled or (C) to pay to the Participant or his or her Beneficiary, the Actual
Value of only a portion of the Performance Grants, in which event all or a
portion of the Associated Award may be permitted to continue in effect in
accordance with its terms or be canceled, as determined by the Committee.


Such determination by the Committee shall be made as promptly as practicable
following the end of the Award Period or upon the earlier termination of
employment or performance of services, or at such other time or times as the
Committee shall determine, and shall be made pursuant to criteria specified by
the Committee.


(e)           Payment of any amount with respect to the Performance Grants that
the Committee determines to pay as provided above shall be made by Alpha as
promptly as practicable after the end of the Award Period or at such other time
or times as the Committee shall determine (including such time or times as
specified in an applicable Award agreement), and may be made in cash, Common
Shares, Other Alpha Securities or property, or other forms of payment, or any
combination thereof or in such other manner, as determined by the Committee in
its discretion; provided, that no Participant may receive more than $10,000,000
in cash, Other Alpha Securities or property, or other forms of payment other
than Common Shares, with respect to Performance Grants in any one fiscal year of
Alpha. Notwithstanding anything in this Section to the contrary and subject to
the terms of this Plan, the Committee may, in its discretion, determine and pay
out the Actual Value of any Performance Grant at any time during the Award
Period.


Section 10.  Section 409A. Notwithstanding any provision of the Plan or an Award
agreement to the contrary, if any Award or benefit provided under this Plan is
subject to the provisions of Section 409A, the provisions of the Plan and any
applicable Award agreement shall be administered, interpreted and construed in a
manner necessary in order to comply with Section 409A or an exception thereto
(or disregarded to the extent such provision cannot be so administered,
interpreted or construed), and the following provisions shall apply, as
applicable:.


(a)           If a Participant is a "specified employee" for purposes of Section
409A and a payment subject to Section 409A (and not excepted therefrom) to the
Participant is due upon separation from service, such payment shall be delayed
for a period of six (6) months after the date the Participant separates from
service (or, if earlier, the death of the Participant).  Any payment that would
otherwise have been due or owing during such six-month period will be paid
immediately following the end of the six-month period unless another compliant
date is specified in the applicable agreement.


(b)           For purposes of Section 409A, and to the extent applicable to any
Award or benefit under the Plan, it is intended that distribution events qualify
as permissible distribution events for purposes of Section 409A and shall be
interpreted and construed accordingly. Whether a Participant has separated from
service or employment will be determined by the Committee based on all of the
facts and circumstances and, to the extent applicable to any Award or benefit,
in accordance with the guidance issued under Section 409A.  For this purpose, a
Participant will be presumed to have experienced a separation from service when
the level of bona fide services performed permanently decreases to a level less
than twenty percent (20%) of the average level of bona fide services performed
during the immediately preceding thirty-six (36) month period or such other
applicable period as provided by Section 409A.


(c)           The grant of Nonqualified Stock Options, Stock Appreciation Rights
and other stock rights subject to Section 409A shall be granted under terms and
conditions consistent with Treas. Reg. § 1.409A-1(b)(5) such that any such Award
does not constitute a deferral of compensation under Section 409A.  Accordingly,
any such Award may be granted to Eligible Persons of Alpha and its subsidiaries
and affiliates in which Alpha has a controlling interest.  In determining
whether Alpha has a controlling interest, the rules of Treas. Reg. §
1.414(c)-2(b)(2)(i) shall apply; provided that the language "at least 50
percent" shall be used instead of "at least 80 percent" in each place it
appears; provided, further, where legitimate business reasons exist (within the
meaning of Treas. Reg. § 1.409A-1(b)(5)(iii)(E)(i)), the language "at least 20
percent" shall be used instead of "at least 80 percent" in each place it
appears.  The rules of Treas. Reg. §§ 1.414(c)-3 and 1.414(c)-4 shall apply for
purposes of determining ownership interests.


(d)           In no event shall any member of the Committee or the Company (or
its employees, officers or directors) have any liability to any Participant (or
any other Person) due to the failure of an Award to satisfy the requirements of
Section 409A.


Section 11.  Deferred Payment of Awards.  The Committee, in its discretion, may
specify the conditions under which the payment of all or any portion of any cash
compensation, or Common Shares or other form of payment under an Award, may be
deferred until a later date. Deferrals shall be for such periods or until the
occurrence of such events, and upon such terms and conditions, as the Committee
shall determine in its discretion, in accordance with the provisions of Section
409A, the regulations and other binding guidance promulgated thereunder;
provided, however, that no deferral shall be permitted with respect to Options
or Stock Appreciation Rights.


Section 12. Transferability of Awards.  A Participant’s rights and interest
under this Plan or any Award may not be assigned or transferred, hypothecated or
encumbered in whole or in part either directly or by operation of law or
otherwise, including, but not by way of limitation, execution, levy,
garnishment, attachment, pledge, bankruptcy or in any other manner; provided,
however, the Committee may permit such transfer to a Permitted Transferee; and
provided, further, that, unless otherwise permitted by the Code, any Incentive
Stock Option granted pursuant to this Plan shall not be transferable other than
by will or by the laws of descent and distribution, and shall be exercisable
during the Participant’s lifetime only by Participant or by such Permitted
Transferee.


Section 13.  Amendment or Substitution of Awards under this Plan.  The terms of
any outstanding Award under this Plan may be amended or modified from time to
time by the Committee in its discretion in any manner that it deems appropriate
(including, but not limited to, acceleration of the date of exercise of any
Award and/or payments under any Award) if the Committee could grant such amended
or modified Award under the terms of this Plan at the time of such amendment or
modification; provided that no such amendment or modification shall adversely
affect in a material manner any right of a Participant under the Award without
his or her written consent.  Notwithstanding the foregoing or any provision of
an Award to the contrary, the Committee may at any time (without the consent of
any Participant) modify, amend or terminate any or all of the provisions of an
Award to the extent necessary to conform the provisions of the Award with
Section 162(m), Section 409A or any other provision of the Code or other
applicable law, the regulations issued thereunder or an exception thereto,
regardless of whether such modification, amendment or termination of the Award
shall adversely affect the rights of a Participant. The Committee may, in its
discretion, permit holders of Awards under this Plan to surrender outstanding
Awards in order to exercise or realize the rights under other Awards, or in
exchange for the grant of new Awards, or require holders of Awards to surrender
outstanding Awards as a condition precedent to the grant of new Awards under
this Plan.


Section 14.  Termination of a Participant.  For all purposes under this Plan,
the Committee shall determine whether a Participant has terminated employment
with, or the performance of services for, the Company; provided, however, an
absence or leave approved by the Company, to the extent permitted by applicable
provisions of the Code, shall not be considered an interruption of employment or
performance of services for any purpose under this Plan.


Section 15.  Dilution and Other Adjustments.  If any change in the outstanding
Common Shares occurs by reason of any stock split of or stock dividend on the
Common Shares, then the terms of any outstanding Awards shall be equitably
adjusted in the manner determined by the Committee without liability to any
Person. If any change in the outstanding Common Shares occurs by reason of any
split-up, split-off, spin-off, recapitalization, merger, consolidation, rights
offering, reorganization, combination or exchange of shares, sale by the Company
of all of its assets, distribution to stockholders (other than a stock dividend
as provided above or a normal cash dividend on the Common Shares), or other
extraordinary or unusual event (other than a stock split of the Common Shares as
provided above), then the Committee shall determine to terminate all outstanding
Awards immediately prior to the consummation of any such event or,
alternatively, make an equitable adjustment in the terms of any outstanding
Award and/or the number of Common Shares available for Awards. Any such
termination or adjustment made by the Committee shall be final, conclusive and
binding for all purposes of this Plan. Unless otherwise provided by the
Committee, all outstanding Awards shall terminate immediately prior to the
consummation of any dissolution or liquidation of the Company.


Section 16.  Designation of Beneficiary by Participant.  A Participant may name
a beneficiary to receive any payment to which such Participant may be entitled
with respect to any Award under this Plan in the event of his or her death, on a
written form to be provided by and filed with the Committee, and in a manner
determined by the Committee in its discretion (a “Beneficiary”). The Committee
reserves the right to review and approve Beneficiary designations. A Participant
may change his or her Beneficiary from time to time in the same manner, unless
such Participant has made an irrevocable designation. Any designation of a
Beneficiary under this Plan (to the extent it is valid and enforceable under
applicable law) shall be controlling over any other disposition, testamentary or
otherwise, as determined by the Committee in its discretion. If no designated
Beneficiary survives the Participant and is living on the date on which any
amount becomes payable to such a Participant’s Beneficiary, such payment will be
made to the legal representatives of the Participant’s estate, and the term
“Beneficiary” as used in this Plan shall be deemed to include such Person or
Persons. If there are any questions as to the legal right of any Beneficiary to
receive a distribution under this Plan, the Committee in its discretion may
determine that the amount in question be paid to the legal representatives of
the estate of the Participant, in which event the Company, the Board, the
Committee, the Designated Administrator (if any), and the members thereof, will
have no further liability to anyone with respect to such amount.


Section 17.  Financial Assistance.  If the Committee determines that such action
is advisable, the Company may assist any Participant in obtaining financing from
the Company (or under any program of the Company approved pursuant to applicable
law), or from a bank or other third party, on such terms as are determined by
the Committee, and in such amount as is required to accomplish the purposes of
this Plan, including, but not limited to, to permit the exercise or receipt of
an Award and/or the payment of any taxes with respect to such Award. Such
assistance may take any form that the Committee deems appropriate, including,
but not limited to, a direct loan from the Company, a guarantee of the
obligation by the Company or the maintenance by the Company of deposits with
such bank or third party.


Section 18.  Miscellaneous Provisions.


(a)           Any proceeds from Awards shall constitute general funds of Alpha.


(b)           No fractional shares may be delivered under an Award, but in lieu
thereof a cash or other adjustment may be made as determined by the Committee in
its discretion.


(c)           No Eligible Person or other Person shall have any claim or right
to be granted an Award under this Plan. Determinations made by the Committee
under this Plan need not be uniform and may be made selectively among Eligible
Persons under this Plan, whether or not such Eligible Persons are similarly
situated. Neither this Plan nor any action taken under this Plan shall be
construed as giving any Eligible Person any right to continue to be employed by
or perform services for the Company, and the right to terminate the employment
of or performance of services by Eligible Persons at any time and for any reason
is specifically reserved.


(d)           No Participant or other Person shall have any right with respect
to this Plan, the Common Shares reserved for issuance under this Plan or in any
Award, contingent or otherwise, until written evidence of the Award shall have
been delivered to the Participant and all the terms, conditions and provisions
of this Plan and the Award applicable to such Participant (and each Person
claiming under or through such him or her) have been met.


(e)           No Common Shares, Other Alpha Securities or property, other
securities or property or other forms of payment shall be issued under this Plan
with respect to any Award unless counsel for Alpha shall be satisfied that such
issuance will be in compliance with applicable law and any applicable rules of
any stock exchange or other market quotation system on which Common Shares are
listed.


(f)           It is the intent of Alpha that this Plan and Awards hereunder
comply in all respects with Rule 16b-3 and Sections 162(m), 409A and 422, and
(i) the provisions of the Plan shall be administered, interpreted and construed
in a manner necessary to comply with Rule 16b-3 and Sections 162(m), 409A and
422, the regulations issued thereunder or an exception thereto (or disregarded
to the extent the Plan cannot be so administered, interpreted or construed); and
(ii) in no event shall any member of the Committee or the Company (or its
employees, officers or directors) have any liability to any Participant (or any
other Person) due to the failure of an Award to satisfy the requirements of Rule
16b-3 and Sections 162(m),  409A and 422.


(g)           The Company shall have the right to deduct from any payment made
under this Plan any federal, state, local or foreign income or other taxes
required by law to be withheld with respect to such payment. It shall be a
condition to the obligation of Alpha to issue Common Shares, Other Alpha
Securities or property, other securities or property, or other forms of payment,
or any combination thereof, upon exercise, settlement or payment of any Award
under this Plan, that the Participant (or any Beneficiary or Person entitled to
act) pay to Alpha, upon its demand, such amount as may be required by the
Company for the purpose of satisfying any liability to withhold federal, state,
local or foreign income or other taxes. If the amount requested is not paid,
Alpha may refuse to issue Common Shares, Other Alpha Securities or property,
other securities or property, or other forms of payment, or any combination
thereof. Notwithstanding anything in this Plan to the contrary, the Committee
may, in its discretion, permit an Eligible Person (or any Beneficiary or Person
entitled to act) to elect to pay a portion or all of the amount requested by the
Company for such taxes with respect to such Award, at such time and in such
manner as the Committee shall deem to be appropriate (including, but not limited
to, by authorizing Alpha to withhold, or agreeing to surrender to Alpha on or
about the date such tax liability is determinable, Common Shares, Other Alpha
Securities or property, other securities or property, or other forms of payment,
or any combination thereof, owned by such Person or a portion of such forms of
payment that would otherwise be distributed, or have been distributed, as the
case may be, pursuant to such Award to such Person, having a Fair Market Value
equal to the amount of such taxes); provided, however, that any broker-assisted
cashless exercise shall comply with the requirements of Paragraph 35 of FASB
Statement No. 123(R) and any withholding satisfied through a net-settlement
shall be limited to the minimum statutory withholding requirements.


(h)           The expenses of this Plan shall be borne by the Company; provided,
however, the Company may recover from a Participant or his or her Beneficiary,
heirs or assigns any and all damages, fees, expenses and costs incurred by the
Company arising out of any actions taken by a Participant in breach of this Plan
or any agreement evidencing such Participant’s Award.


(i)           This Plan shall be unfunded. The Company shall not be required to
establish any special or separate fund or to make any other segregation of
assets to assure the payment of any Award under this Plan, and rights to the
payment of Awards shall be no greater than the rights of the Company’s general
creditors.


(j)           By accepting any Award or other benefit under this Plan, each
Participant (and each Person claiming under or through him or her) shall be
conclusively deemed to have indicated his or her acceptance and ratification of,
and consent to, any action taken under this Plan by the Company, the Board, the
Committee or the Designated Administrator (if applicable).


(k)           The appropriate officers of the Company shall cause to be filed
any reports, returns or other information regarding Awards under this Plan or
any Common Shares issued pursuant to this Plan as may be required by applicable
law and any applicable rules of any stock exchange or other market quotation
system on which Common Shares are listed.


(l)           The validity, construction, interpretation, administration and
effect of this Plan, and of its rules and regulations, and rights relating to
this Plan and to Awards granted under this Plan, shall be governed by the
substantive laws, but not the choice of law rules, of the State of Delaware.


(m)           Records of the Company shall be conclusive for all purposes under
this Plan or any Award, unless determined by the Committee to be incorrect.


(n)           If any provision of this Plan or any Award is held to be illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of this Plan or any Award, but such provision shall be
fully severable, and this Plan or Award, as applicable, shall be construed and
enforced as if the illegal or invalid provision had never been included in this
Plan or Award, as applicable.


(o)           The terms of this Plan shall govern all Awards under this Plan and
in no event shall the Committee have the power to grant any Award under this
Plan that is contrary to any of the provisions of this Plan.


(p)           For purposes of interpretation of this Plan, the masculine pronoun
includes the feminine and the singular includes the plural wherever appropriate.


Section 19.  Plan Amendment or Suspension.  This Plan may be amended or
suspended in whole or in part at any time from time to time by the Committee. No
amendment of this Plan shall adversely affect in a material manner any right of
any Participant with respect to any Award previously granted without such
Participant’s written consent, except as permitted under
Section 13.  Notwithstanding the foregoing or any provision of the Plan to the
contrary, the Committee may at any time (without the consent of any Participant)
modify, amend or terminate any or all of the provisions of the Plan to the
extent necessary to conform the provisions of the Plan with Section 162(m),
Section 409A or any other provision of the Code or other applicable law, the
regulations issued thereunder or an exception thereto, regardless of whether
such modification, amendment or termination of the Plan shall adversely affect
the rights of a Participant.


Section 20.  Plan Termination.  This Plan shall terminate upon the earlier of
the following dates or events to occur:


(a)           upon the adoption of a resolution of the Board terminating this
Plan; or


(b)           the tenth anniversary of the Effective Date; provided, however,
that the Board may, prior to such date, extend the term of this Plan for an
additional period of up to five years for the grant of Awards other than
Incentive Stock Options.


No termination of this Plan shall materially alter or impair any of the rights
or obligations of any Participant, without his or her consent, under any Award
previously granted under this Plan, except that subsequent to termination of
this Plan, the Committee may make amendments or modifications permitted under
Section 13.


Section 21.  Effective Date.  This Plan shall be effective, and Awards may be
granted under this Plan, on or after the Effective Date.



 
 

--------------------------------------------------------------------------------

 

APPENDIX A




The following terms shall have the meaning indicated:


“Actual Value” has the meaning set forth in Section 9.


“Alpha” shall mean Alpha Natural Resources, Inc., a Delaware corporation.


“Associated Award” shall mean an Award granted concurrently or subsequently in
conjunction with another Award.


“Award” shall mean an award of rights to an Eligible Person under this Plan.


“Award Period” has the meaning set forth in subsection 9(b).


“Beneficiary” has the meaning set forth in Section 16.


“Board” shall mean the board of directors of Alpha.


“Code” shall mean the Internal Revenue Code of 1986, as it now exists or may be
amended from time to time, and the rules and regulations promulgated thereunder,
as they may exist or may be amended from time to time.


“Committee” shall mean the person or persons responsible for administering this
Plan. The Board shall constitute the Committee until the Board appoints a Board
Committee, after which time the Board Committee shall constitute the Committee,
provided, however, that at any time the Board may designate itself as the
Committee or designate itself to administer certain of the Committee’s authority
under this Plan, including administering certain Awards under this Plan. The
Board or the Board Committee may designate a Designated Administrator to
constitute the Committee or to administer certain of the Committee’s authority
under this Plan, including administering certain Awards under this Plan, subject
to the right of the Board or the Board Committee, as applicable, to revoke its
designation at any time and to make such designation on such terms and
conditions as it may determine in its discretion. For purposes of this
definition, the “Board Committee” shall mean a committee of the Board designated
by the Board to administer this Plan. Except as otherwise determined by the
Board, the Board Committee (i) shall be comprised of not fewer than three
directors, (ii) shall meet any applicable requirements under Rule 16b-3,
including any requirement that the Board Committee consist of “Non-Employee
Directors” (as defined in Rule 16b-3), (iii) shall meet any applicable
requirements under Section 162(m), including any requirement that the Board
Committee consist of “outside directors” (as defined in Treasury Regulation
§1.162-27(e)(3)(i) or any successor regulation), and (iv) shall meet any
applicable requirements of any stock exchange or other market quotation system
on which Common Shares are listed. For purposes of this definition, the
“Designated Administrator” shall mean one or more Company officers designated by
the Board or a Board Committee to act as a Designated Administrator pursuant to
this Plan. Except as otherwise determined by the Board, a Designated
Administrator shall only be appointed if Rule 16b-3 permits such appointment and
the exercise of any authority without adversely affecting the ability of Awards
to officers of Alpha to comply with the conditions for Rule 16b-3 or Section
162(m).  The resolutions of the Board or Board Committee designating the
authority of the Designated Administrator shall (i) specify the total number of
Common Shares subject to Awards that may be granted pursuant to this Plan by the
Designated Administrator, (ii) may not authorize the Designated Administrator to
designate him or herself as the recipient of any Awards pursuant to this Plan
and (iii) shall otherwise comply with the requirements of the Delaware General
Corporation Law, including Section 157(c) thereunder.


“Company” shall mean Alpha and any parent, subsidiary or affiliate of Alpha.


“Common Shares” shall mean shares of common stock, par value $0.01 per share, of
Alpha and stock of any other class into which such shares may thereafter be
changed.


“Dividend Equivalents” shall mean an Associated Award of cash or other Awards
with a Fair Market Value equal to the dividends which would have been paid on
the Common Shares underlying an outstanding Award of Restricted Stock Units had
such Common Shares been outstanding.


“Effective Date” shall mean February 11, 2005.


“Eligible Person(s)” shall mean those persons who are full or part-time
employees of the Company or other individuals who perform services for the
Company, including, without limitation, directors who are not employees of the
Company and consultants and independent contractors who perform services for the
Company.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as it now exists
or may be amended from time to time, and the rules promulgated thereunder, as
they may exist or may be amended from time to time.


“Fair Market Value” shall mean (i) with respect to the Common Shares, as of any
date (A) if the Company's Common Shares are listed on any established stock
exchange, system or market, the closing market price of the Common Shares as
quoted in such exchange, system or market on such date as reported in the Wall
Street Journal or such other source as the Committee deems reliable or (B) in
the absence of an established market for the Common Shares, as determined in
good faith by the Committee or (ii) with respect to property other than Common
Shares, the value of such property, as determined by the Committee, in its sole
discretion.


“Incentive Stock Option” shall mean a Stock Option that is an incentive stock
option as defined in Section 422 of the Code. Incentive Stock Options are
subject, in part, to the terms, conditions and restrictions described in
Section 6.


“Maximum Value” has the meaning set forth in subsection 9(a).


“Nonqualified Stock Option” shall mean a Stock Option that is not an incentive
stock option as defined in Section 422 of the Code. Nonqualified Stock Options
are subject, in part, to the terms, conditions and restrictions described in
Section 6.


“Other Alpha Securities” shall mean Alpha securities (which may include, but
need not be limited to, unbundled stock units or components thereof, debentures,
preferred stock, warrants, securities convertible into Common Shares or other
property) other than Common Shares.


“Participant” shall mean an Eligible Person to whom an Award has been granted
under this Plan.


“Performance Grant” shall mean an Award subject, in part, to the terms,
conditions and restrictions described in Section 9, pursuant to which the
recipient may become entitled to receive cash, Common Shares, Other Alpha
Securities or property, or other forms of payment, or any combination thereof,
as determined by the Committee.


“Permitted Transferee” means (i) any person defined as an employee in the
Instructions to Registration Statement Form S-8 promulgated by the Securities
and Exchange Commission, as such Form may be amended from time to time, which
persons include, as of the date of adoption of this Plan, executors,
administrators or beneficiaries of the estates of deceased Participants,
guardians or members of a committee for incompetent former Participants, or
similar persons duly authorized by law to administer the estate or assets of
former Participants, and (ii) Participants’ family members who acquire Awards
from the Participant other than for value, including through a gift or a
domestic relations order. For purposes of this definition, “family member”
includes any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, any person sharing the Participant’s household (other
than a tenant or employee), a trust in which these persons have more than fifty
percent of the beneficial interest, a foundation in which these persons (or the
Participant) control the management of assets, and any other entity in which
these persons (or the Participant) own more than fifty percent of the voting
interests. For purposes of this definition, neither (i) a transfer under a
domestic relations order in settlement of marital property rights, nor (ii) a
transfer to an entity in which more than fifty percent of the voting or
beneficial interests are owned by family members (or the Participant) in
exchange for an interest in that entity is considered a transfer for “value”.


“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, governmental body or other entity of any kind.


“Plan” shall mean this Alpha Natural Resources, Inc. 2005 Long-Term Incentive
Plan.


“Purchased Option” shall mean a Stock Option that is sold to an Eligible Person
at a price determined by the Committee. Purchased Options are subject, in part,
to the terms, conditions and restrictions described in Section 6.


“Restricted Period” has the meaning set forth in subsection 8(b).


“Restricted Stock” shall mean an Award of Common Shares that are issued subject,
in part, to the terms, conditions and restrictions described in Section 8.


“Restricted Stock Units” shall mean an Award of the right to receive either (as
the Committee determines) Common Shares or cash equal to the Fair Market Value
of a Common Share, issued subject, in part, to the terms, conditions and
restrictions described in Section 8.


“Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and Exchange
Commission under the Exchange Act and any successor rule.


“Section 162(m)” shall mean §162(m) of the Code, any rules or regulations
promulgated thereunder, as they may exist or may be amended from time to time,
or any successor to such section.


“Section 409A” shall mean §409A of the Code, any rules or regulations
promulgated thereunder, as they may exist or may be amended from time to time,
or any successor to such section.


"Section 422" shall mean §422 of the Code, any rules or regulations promulgated
thereunder, as they may exist or may be amended from time to time, or any
successor to such section.


“Stock Appreciation Right” shall mean an Award of a right to receive (without
payment to Alpha) cash, Common Shares, Other Alpha Securities or property, or
other forms of payment, or any combination thereof, as determined by the
Committee, based on the increase in the value of the number of Common Shares
specified in the Stock Appreciation Right. Stock Appreciation Rights are
subject, in part, to the terms, conditions and restrictions described in
Section 7.


“Stock Option” shall mean an Award of a right to purchase Common Shares. The
term Stock Option shall include Nonqualified Stock Options, Incentive Stock
Options and Purchased Options.


“Ten Percent Employee” shall mean an employee of Alpha or any parent or
subsidiary of Alpha who owns stock representing more than ten percent of the
voting power of all classes of stock of Alpha or any parent or subsidiary of
Alpha.


“Treasury Regulation” shall mean a final, proposed or temporary regulation of
the Department of Treasury under the Code and any successor regulation.





 
 
 
 